JOANOS, Judge.
Nedd was convicted of forgery and uttering forged credit card sales drafts after a jury trial. He appealed the conviction and filed a pro se brief after the assistant public defender filed an initial brief accompanied by a motion to withdraw pursuant to An-*491ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
We have considered the briefs and the record and find no reversible error. Therefore, the judgment and sentence of the trial court is affirmed.
SHAW and WIGGINTON, JJ., concur.